Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 1 of 21 PageID #: 42




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
MALKA RANI, individually and on behalf of
a class of similarly situated individuals,

                                   Plaintiff,                  REPORT AND
                                                               RECOMMENDATION
        -against-
                                                               1:19-CV-05186 (MKB) (ST)

MICHAEL A. DROBENARE,

                                    Defendant.
-----------------------------------------------------------X

STEVEN L. TISCIONE, United States Magistrate Judge:

        Plaintiff Malka Rani, individually and on behalf of a putative class, brought this action

against Defendant Michael A. Drobenare alleging violations of the Federal Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. §1692 et seq. ECF No. 1 (“Compl.”) ¶¶ 1-2, 17-22, 32-37.

Defendant has not filed an answer or otherwise moved with respect to the Complaint herein, and

Defendant’s default was duly noted and entered by the Clerk of Court pursuant to Rule 55(a) of

the Federal Rules of Civil Procedure on December 10, 2019. ECF No. 7 (“Clerk’s Entry of

Default”). Thereafter, on February 13, 2020, Plaintiff filed a motion for entry of Default Judgment

in her favor. ECF No. 9 (“Motion for Default Judgment”); see also Pl.’s Mem. of L. in Support of

Mot. for Default J. (“Pl.’s Mem. of L.”), ECF No. 9-2. The Honorable Margo K. Brodie referred

this motion to me for a Report and Recommendation (“R&R”) on February 19, 2020.

        For the reasons described below, this Court respectfully recommends that Plaintiff’s

Motion for Default Judgment be granted as to Defendant; that Defendant be found liable for

violating sections 1692e(11) and 1692g(a) of the FDCPA; and that an award be entered in favor

of Plaintiff in the amount of $900.00, consisting of $500.00 in statutory damages and costs totaling

$400.00. This Court further recommends that Plaintiff’s request for additional costs and attorneys’

                                                        1
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 2 of 21 PageID #: 43




fees be denied, but grant Plaintiff leave to submit supporting documentation within thirty (30) days

of this Court’s judgment.

                                   FACTUAL BACKGROUND

        Unless otherwise indicated, all statements in this section are based on allegations in the

Complaint and exhibits attached thereto and are assumed true for the purposes of this motion.

Plaintiff alleges that Defendant mailed a debt collection letter (ECF No. 1-1 (“Debt Collection

Letter” or “Ex. A”)), to Plaintiff at her home in Brooklyn, New York, which purported to inform

Plaintiff that she owed a debt (“Debt”) of $9,750.00 in unpaid and overdue rent accrued between

the months of September 2017, and October 2018, to the Estate of Ms. Miriam Kazt, Plaintiff’s

residential landlord. See Compl. ¶¶ 17-18; Ex. A. The Debt Collection Letter was allegedly sent

on October 24, 2018, by Defendant on behalf of Mr. Itshak Basiri, the Trustee for the Estate of

Ms. Kazt, and is alleged to have been Defendant’s initial and only communication with Plaintiff

in connection with collection of the Debt. Compl. ¶ 20; Ex. A. Neither Ms. Kazt nor Mr. Basiri are

named as defendants in this matter.

        The Debt Collection Letter asserts that Plaintiff is required to either “pay said rent on or

before the expiration of five (5) days from the day of the service of this Notice . . . or surrender up

the possession of said Premises to the Landlord,” but contains no language indicating that the

communication was from a debt collector attempting to collect a debt or that any information

obtained from Plaintiff would be used for such purpose. See Compl. ¶ 21; Ex. A. Similarly, neither

the Debt Collection Letter nor any subsequent supplementary notice sent to Plaintiff contains

language advising that (a) Plaintiff has a right to dispute and demand verification of the Debt

within thirty days after receipt of initial notice; (b) if Plaintiff does not dispute the validity of the

Debt or some portion thereof within thirty days after receipt of initial notice, the Debt would be



                                                   2
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 3 of 21 PageID #: 44




presumed valid by the debt collector; or (c) that upon Plaintiff’s written request within thirty days

after receipt of initial notice, the debt collector will provide Plaintiff with the name and address of

the original creditor to whom the Debt was owed. See Compl. ¶¶ 22, 33, 35; Ex. A.

       Alleging that Defendant’s dispatch of the Debt Collection Letter to Plaintiff constitutes an

act of unlawful collection practice in violation of sections 1692e and 1692g of the FDCPA,

Plaintiff commenced this action seeking relief in the form of monetary damages. See Compl. ¶¶ 1-

2, 32-38. Additionally, upon the stated belief that the Debt Collection Letter is “materially

consistent with dozens, if not hundreds of other debt collection letters sent by Defendant to

consumers who allegedly owe back rent[,]” each of which allegedly “contain one or more of the

above-described statutory deficiencies” and implicates predominant common questions of law and

fact (Compl. ¶¶ 23-30), Plaintiff also brings this claim as a putative class action pursuant to Federal

Rules of Civil Procedure 23(a) and (b)(3), seeking thereby to “enforce those policies and civil

rights which are expressed through the FDCPA.” See Compl. ¶ 9.

       Following the Clerk’s Entry of Default against Defendant and in response to this Court’s

Order dated December 3, 2019 (“Status Report Order”), Plaintiff’s counsel submitted a letter to

this Court requesting permission to engage in discovery for ninety (90) days against the Defendant

“to ascertain the necessary information” to establish its class action claim against Defendant,

including “(a) the number of persons who were sent a letter in the form of Exhibit A to the

Complaint during the putative class period, (b) Defendant’s practices with respect to Exhibit A to

plaintiff’s complaint and (c) the net worth of Defendant.” ECF No. 8 (“Status Letter”). By an Order

dated December 13, 2019, this Court directed Plaintiff to submit a motion for Default Judgment

no later than February 13, 2020, but did not address the Plaintiff’s request related to discovery.

See Order (19-CV-5186), (E.D.N.Y. December 13, 2019). In moving for Default Judgment against



                                                  3
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 4 of 21 PageID #: 45




Defendant, Plaintiff notes having sent Defendant an initial discovery request regarding the number

of similar notices transmitted by Defendant to others (Pl.’s Mem. of L. ¶ 11), and receiving no

response from Defendant. However, Plaintiff’s motion for Default Judgment is otherwise solely

based on Plaintiff’s individual claim and the relief sought only relates to Plaintiff. See generally

Motion for Default Judgment; Pl.’s Mem. of L. ¶¶ 1-20. As such, in considering Plaintiff’s Motion,

this Court sets aside Plaintiff’s putative class action claim and relates solely to the merits of

Plaintiff’s individual claim against Defendant. See generally, Pl.’s Mot. for Default J.; Pl.’s Mem.

of L; compare United Specialty Ins. Co. v. All State 12 Gen. Contr. Corp., 18-CV-2863, 2019 U.S.

Dist. LEXIS 112551, *5-6, 2019 WL 2912759 (E.D.N.Y., July 8, 2019) (collecting cases

indicating that a court considering a motion for default judgment may deem claims left

unsupported by the plaintiff as abandoned) with Bryan v. Collect Pros, LLC, No. CV 16-581

(LDW)(ARL), 2016 U.S. Dist. LEXIS 62584, at *6 (E.D.N.Y. May 10, 2016) (recommending that

if Plaintiff moves for a default judgment on behalf of the class, Plaintiff be granted an opportunity

to conduct discovery for 90 days on the question of class certification and damages) and Telford

v. Ideal Mortg. Bankers, Ltd., No. 09-CV-5518, 2010 U.S. Dist. LEXIS 110540, 2010 WL

3924790, at *4 (E.D.N.Y. Aug. 17, 2010) (recommending that Plaintiff be granted 90 days to

conduct discovery on the issue of class and damages where the complaint and motion for default

judgment sought damages for all similarly situated individuals).

                                     LEGAL STANDARDS

       A. Motion for Default Judgment

       Pursuant to Rule 55 of the Federal Rules of Civil Procedure, the court may grant a default

judgment in favor of a movant following the completion of a two-step process. See generally Fed.

R. Civ. P. 55; Priestley v. Headminder, Inc., 647 F.3d 497, 504-05 (2d Cir. 2011). First, the moving



                                                 4
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 5 of 21 PageID #: 46




party must obtain a certificate of default against an opposing party from the Clerk of the Court.

See Fed. R. Civ. P. 55(a). The Clerk, in turn, must administratively enter a default when “a party

against whom a judgment for affirmative relief is sought has failed to plead or otherwise defend,

and that failure is shown by affidavit or otherwise.” Id. Second, if the defaulting party fails to

appear or move to set aside the entry of default under Rule 55(c), the opposing party may file a

motion for default judgment to establish liability and damages. See Fed. R. Civ. P. 55(b)(2). Once

a party has been entered in default, the court will consider the entry of default to be that party’s

admission to all well-pleaded factual allegations in the complaint regarding liability, and thus the

court will deem all such allegations to be true. See Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty

Corp., 973 F.2d 155, 158 (2d Cir. 1992) (“[A] party’s default is deemed to constitute a concession

of all well pleaded allegations of liability . . .”); Vt. Teddy Bear Co. v. 1-800 BEARGRAM Co., 373

F.3d 241, 246 (2d Cir. 2004) (same); D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 107 (2d Cir.

2006) (same). Nonetheless, “[a] defaulting party is not . . . deemed to concede conclusions of

law[,]” nor is a fact considered “well-pleaded” for these purposes “if it is inconsistent with other

allegations of the complaint or with facts of which the court can take judicial notice.” Hop Hing

Produces, Inc. v. Lin Zhang Trading Co., Inc., No. 11-CV-3259, 2013 U.S. Dist. LEXIS 109735,

at *7-8, 2013 WL 3990761 (E.D.N.Y. July 10, 2013) (internal citations omitted), adopted by 2013

U.S. Dist. LEXIS 109513, 2013 WL 3990761 (E.D.N.Y., July 31, 2013).

       Even after a default is entered against an opposing party, the movant “is not entitled to a

default judgment as a matter of right; rather[,] the entry of a default judgment is entrusted to the

sound judicial discretion of the court.” Allstate Ins. Co. v. Howell, No. 09-CV-4660, 2013 U.S.

Dist. LEXIS 142360, at *2 (E.D.N.Y. Sept. 30, 2013) (quoting Cablevision of Southern

Connecticut v. Smith, 141 F. Supp. 2d 277, 281 (D. Conn. 2001)), adopted in relevant part by 2013



                                                 5
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 6 of 21 PageID #: 47




U.S. Dist. LEXIS 140759, 2013 WL 5447152 (E.D.N.Y., Sept. 27, 2013). In considering whether

to grant a default judgment, the court must determine whether the movant’s factual allegations

establish her opponent’s “liability as a matter of law[.]” Finkel v. Romanowicz, 577 F.3d 79, 84

(2d Cir. 2009); see Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981) (“[A] district

court retains discretion under [Rule] 55(b)(2) once a default is determined to require proof of

necessary facts and need not agree that the alleged facts constitute a valid cause of action.”). In

light of the Second Circuit's “oft-stated preference for resolving disputes on the merits,” default

judgments are “generally disfavored,” and thus the court will only grant a motion for default

judgment if the movant has satisfied her burden of establishing her opponent’s liability on each

asserted cause of action. Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95-96 (2d Cir. 1993). “Put

differently, liability does not automatically attach from the well-pleaded allegations of the

complaint, as it remains the court's responsibility to ensure that the factual allegations, accepted as

true, provide a proper basis for liability and relief.” Rolls-Royce PLC v. Rolls-Royce USA, Inc.,

688 F. Supp. 2d 150, 153 (E.D.N.Y. 2010).

       Moreover, unlike factual allegations pertaining to a party’s liability, factual allegations

relating to damages are not deemed admitted upon entry of a default judgment. See House v. Kent

Worldwide Mach. Works, Inc., 359 Fed. Appx. 206, 207 (2d Cir. 2010) (“[E]ven when the

defendant defaults and is not present to object, damages must be based on admissible evidence.”);

Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992) (“[A]

party’s default . . . is not considered an admission of damages.”) (citing Flaks v. Koegel, 504 F.2d

702, 707 (2d Cir. 1974); Fed. R. Civ. P. 8(d)). Thus, after establishing liability, the court considers

whether the movant “has met the burden of proving damages to the court with ‘reasonable

certainty.’” J & J Sports Prods., Inc. v. LX Food Grocery Inc., No. 15-CV-6505, 2016 U.S. Dist.



                                                  6
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 7 of 21 PageID #: 48




LEXIS 162711, at *4, 2016 WL 6905946, (E.D.N.Y. Nov. 23, 2016) (quoting Credit Lyonnais

Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999)). Although a court may conduct

an evidentiary hearing to determine damages, “[a]n evidentiary hearing is not required so long as

there is a basis, by detailed affidavits and other documentary evidence, for the damages awarded.”

Bennett v. Asset Recovery Solutions, LLC, No. 14-CV-4433, 2017 U.S. Dist. LEXIS 2345, at *6

(E.D.N.Y., Jan. 5, 2017) (citing Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp.,

Div. of Ace Young Inc., 109 F.3d 105, 111 (2d Cir. 1997); Action S.A. v. Marc Rich & Co., 951

F.2d 504, 508 (2d Cir. 1991)), adopted by 2017 U.S. Dist. LEXIS 13224, 2017 WL 421920

(E.D.N.Y., Jan. 31, 2017); see Circuito Cerrado, Inc. v. Pizzeria y Pupuseria Santa Rosita, Inc.,

804 F. Supp. 2d 108, 114 (E.D.N.Y. 2011) (“In determining damages not susceptible to simple

mathematical calculations, Federal Rule 55(b)(2) gives courts discretion to determine whether an

evidentiary hearing is necessary or whether detailed affidavits or documentary evidence are

sufficient.”).

        B. FDCPA

        The FDCPA sets forth discrete, mandatory, and unified standards for lawful debt collection

practices with the aims of “eliminat[ing] abusive debt collection practices by debt collectors” and

“promot[ing] consistent State action to protect consumers against debt collection abuses.” 15

U.S.C. § 1692(e); see Campbell v. MBI Assocs., Inc., 98 F. Supp. 3d 568, 576 (E.D.N.Y. 2015)

(“Congress enacted the FDCPA . . . to eliminate ‘abusive practices in the debt collection industry

[while] ensur[ing] that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged[,]’ . . . [and] ‘[t]hese purposes inform the FDCPA's

many provisions[.]’”) (citing to Jacobson v. Healthcare Fin. Svcs., Inc., 516 F.3d 85, 89 (2d Cir.

2008)); Meselsohn v. Lerman, 485 F. Supp. 2d 215, 218 (E.D.N.Y. 2007) (“The purpose of the



                                                7
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 8 of 21 PageID #: 49




FDCPA is to protect consumers from abusive, harassing, threatening, misleading and otherwise

unscrupulous debt collection practices) (citing to Russell v. Equifax A.R.S., 74 F.3d 30, 33 (2d Cir.

1996)). “The FDCPA is a strict liability statute[,]” and hence the degree of a defendant’s

culpability for an established violation of the FDCPA has no bearing upon her liability for such

violation. Arias v. Gutman, Mintz, Baker & Sonnenfeldt LLP, 875 F.3d 128, 134 (2d Cir. 2017);

see Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 62-63 (2d Cir. 1993) (“[Because] [t]he

FDCPA is a strict liability statute . . . the degree of a defendant's culpability may only be considered

in computing damages[.]”(internal citations omitted)). Moreover, owing to the FDCPA’s remedial

nature, courts must construe the FDCPA’s terms in a “liberal fashion if the underlying

Congressional purpose is to be effectuated.” Bentley, 6 F.3d at 63 (quoting Vincent v. Money Store,

736 F.3d 88, 98 (2d Cir. 2013)).

       To establish an actionable claim against a defendant under the FDCPA, a plaintiff must

demonstrate that “(1) the plaintiff is a ‘consumer’ within the meaning of the Act; (2) the defendant

is a ‘debt collector’; and (3) the defendant must have engaged in conduct in violation of the

statute.” Bennett v. Asset Recovery Solutions, LLC, No. 14-CV-4433, 2017 U.S. Dist. LEXIS 2345,

at *6 (E.D.N.Y., Jan. 5, 2017) (citing Katz v. Sharinn & Lipshie, P.C., No. 12-CV-2440, 2013 U.S.

Dist. LEXIS 129728, at *4, 2013 WL 4883474 (E.D.N.Y. Sept. 11, 2013)), adopted by 2017 U.S.

Dist. LEXIS 13224, 2017 WL 421920 (E.D.N.Y., Jan. 31, 2017). Under the FDCPA, a “debt” is

defined as “any obligation or alleged obligation of a consumer to pay money arising out of a

transaction in which the money, property, insurance, or services which are the subject of the

transaction are primarily for personal, family, or household purposes” (15 U.S.C. § 1692a(5)); a

“consumer” is defined as “any natural person obligated or allegedly obligated to pay any debt” (15

U.S.C. § 1692a(3)); and a “debt collector” is defined as “any person who uses any instrumentality



                                                   8
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 9 of 21 PageID #: 50




of interstate commerce or the mails in any business the principle purpose of which is the collection

of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another” (15 U.S.C. § 1692a(6)).

        The Complaint in this case alleges a violation of section 1692e of the FDCPA. Compl. ¶¶

32-33. Section 1692e makes it unlawful for a debt collector to “use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.” 15 U.S.C.

§1692e. “The false representations that are explicitly forbidden [by section 1692e] include the

false representation of the character, amount, or legal status of any debt[.]” Homa v. GC Servs.

Ltd. P’ship, No. 17-CV-1661, 2018 U.S. Dist. LEXIS 166708, at *9, 2018 WL 4636816 (E.D.N.Y.

Sep. 27, 2018) (internal citations and quotations omitted). In particular, section 1692(e)(11)

provides that conduct violating Section 1692e’s general prohibition includes “[t]he failure to

disclose in the initial written communication with the consumer . . . that the debt collector is

attempting to collect a debt and that any information obtained will be used for that purpose,” as

well as “the failure to disclose in subsequent communications that the communication is from a

debt collector[.]” 15 U.S.C. § 1692(e)(11). As this Court has explained elsewhere, “[s]ection 1692e

of the FDCPA . . . created a ‘new private right[] and authorize[d] private plaintiffs to sue based

simply on the violation of [that] private right[],’” and thus “alleging a ‘use [of] any false, deceptive,

or misleading representation or means in connection with the collection of any debt’” is itself

sufficient to “establish[] a concrete injury.” Bautz v. ARS Nat. Services, Inc., 226 F. Supp. 3d 131,

145 (E.D.N.Y. 2016) (internal citations omitted).

        The Complaint also alleges violations of section 1692g of the FDCPA. Compl. ¶¶ 34-37.

Section 1692g requires that a debt collector effectively notify consumers of the following

information in its initial communication:



                                                   9
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 10 of 21 PageID #: 51




        (1) the amount of the debt; (2) the name of the creditor to whom the debt is owed;
        (3) a statement that unless the consumer, within thirty days after receipt of the
        notice, disputes the validity of the debt, or any portion thereof, the debt will be
        assumed to be valid by the debt collector; (4) a statement that if the consumer
        notifies the debt collector in writing within the thirty-day period that the debt, or
        any portion thereof, is disputed, the debt collector will obtain verification of the
        debt or a copy of a judgment against the consumer and a copy of such verification
        or judgment will be mailed to the consumer by the debt collector; and (5) a
        statement that, upon the consumer's written request within the thirty-day period, the
        debt collector will provide the consumer with the name and address of the original
        creditor, if different from the current creditor.

 15 U.S.C. §1692g(a). A debt collector violates Section 1692g when “it omits information allowing

 the least sophisticated consumer to determine the minimum amount she owes at the time of the

 notice, what she will need to pay to resolve the debt at any given moment in the future, and an

 explanation of any fees and interest that will cause the balance to increase.” Carlin v. Davidson

 Fink LLP, 852 F.3d 207 (2d Cir. 2017).

        The Second Circuit has adopted the “least sophisticated consumer standard” to determine

 liability under both §1692g and §1692e of the FDCPA. See Russell v. Equifax A.R.S., 74 F.3d 30,

 34 (2d Cir. 1996) (holding that when determining whether a debt collector has violated the notice

 requirements under §1692g, the court considers how the “least sophisticated consumer” would

 interpret the notice); Taylor v. Fin. Recovery Servs., 886 F.3d 212, 214 (2d Cir. 2018) (“[I]n

 considering whether a collection notice violates Section 1692e, we apply the ‘least sophisticated

 consumer’ standard.”). In applying this standard, “we ask how the least sophisticated consumer—

 ‘one not having the astuteness of a Philadelphia lawyer or even the sophistication of the average,

 everyday, common consumer’—would understand the collection notice.” Avila v. Riexinger &

 Assocs., Ltd. Liab. Co., 817 F.3d 72, 75 (2d Cir. 2016) (quoting Russell v. Equifax A.R.S., 74 F.3d

 30, 34 (2d Cir. 1996)). Pursuant to this standard, “a collection notice can be misleading if it is

 ‘open to more than one reasonable interpretation, at least one of which is inaccurate.’” Avila, 817



                                                 10
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 11 of 21 PageID #: 52




 F.3d at 75 (quoting Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993)). Under the objective,

 least sophisticated consumer standard, “it is not necessary for a plaintiff to show that she herself

 was confused by the communication she received; [rather,] it is sufficient for a plaintiff to

 demonstrate that the least sophisticated consumer would be confused.” Eun Joo Lee v. Forster &

 Garbus LLP, 926 F. Supp. 2d 482, 487 (E.D.N.Y. 2013) (quoting Jacobson v. Healthcare Fin.

 Servs., 516 F.3d 85, 91 (2d Cir. 2008)).

        In addition, “the least sophisticated consumer standard encompasses a materiality

 requirement; that is, statements must be materially false or misleading to be actionable under the

 FDCPA.” Cohen v. Rosicki, Rosicki & Assocs., P.C., 897 F.3d 75, 85 (2d Cir. 2018). “The

 materiality inquiry focuses on whether the false statement would frustrate a consumer's ability to

 intelligently choose his or her response.” Id. at 86 (internal quotation marks and citations omitted).

 Its purpose is to protect “unsuspecting consumers from unscrupulous debt collectors,” while

 “ensur[ing] that debt collectors are not held liable for ‘unreasonable misinterpretations of

 collection notices.’” Id. (quoting Clomon, 988 F.2d at 1319).

                                            DISCUSSION

        A. Liability

        In support of her Motion for Default Judgment, Plaintiff submits an Affirmation, a

 Memorandum, and a Proposed Order. See Attorney’s Aff. in Supp. of Mot. (Kleinman Aff.), ECF

 No. 9-1; Pl.’s Mem. of L.; Proposed Order, ECF No. 9-3. This Court finds that together with the

 Complaint, Plaintiff’s submissions are sufficient to establish liability under the FDCPA in the

 context of a Default Judgment motion.

        First, Plaintiff sufficiently alleges that she herself qualifies as a “consumer” and that

 Defendant qualifies as a “debt collector” under the FDCPA. The FDCPA defines a “consumer” as



                                                  11
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 12 of 21 PageID #: 53




 “any natural person obligated or allegedly obligated to pay any debt[.]” 15 U.S.C. § 1692a(3). In

 turn, “debt” is defined under the FDCPA as “any obligation or alleged obligation of a consumer to

 pay money arising out of a transaction . . . primarily for personal, family, or household purposes”

 (15 U.S.C. § 1692a(5)), and courts in this Circuit have concluded that this definition includes

 overdue rent for residential premises. See Romea v. Heiberger & Assocs., 163 F.3d 111, 115 (2d

 Cir. 1998) (reasoning that “the duty to pay back rent . . . fall[s] under the plain language of the

 FDCPA’s definition of ‘debt[]’”). Taking as true Plaintiff’s well-pleaded claims that she is “a

 natural person” who is alleged by Defendant to owe “past due rent” to the estate of Plaintiff’s

 residential landlord (Compl. ¶¶ 12, 17–18; Ex. A), this Court finds that Plaintiff qualifies as a

 “consumer” under the terms of the FDCPA.

        Similarly, Plaintiff’s contention that Defendant “is a ‘debt collector’ as defined by 15

 U.S.C. § 1692a(6)” (Compl. ¶ 16) is determined by this Court to be correct. The FDCPA defines

 a “debt collector” to be “any person who uses any instrumentality of interstate commerce or the

 mails in any business the principal purpose of which is the collection of any debts, or who regularly

 collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or

 due another.” 15 U.S.C. § 1692a(6). In applying this section, courts in this Circuit have noted that

 “[t]he FDCPA establishes two alternative predicates for ‘debt collector’ status[,] [namely,]

 engaging in such activity as the ‘principal purpose’ of the entity’s business and ‘regularly’

 engaging in such activity.” Goldstein v. Hutton, Ingram, Yuzek, Gainen, Carroll & Bertolotti, 374

 F.3d 56, 61 (2d Cir. 2004) (internal citations omitted). With respect to the second of these

 predicates, the Supreme Court has held that the FDCPA’s definition encompasses “attorneys who

 regularly engage in consumer-debt-collection activity, even when that activity consists of

 litigation[.]” Heintz v. Jenkins, 514 U.S. 291, 299 (1995) (internal quotation marks omitted).



                                                  12
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 13 of 21 PageID #: 54




 Nonetheless, courts in this Circuit have clarified that “the question of whether a lawyer or law firm

 ‘regularly’ engages in debt collection activity within the meaning of section 1692a(6) of the

 FDCPA must be assessed on a case-by-case basis in light of factors bearing on the issue of

 regularity[,]” including “the absolute number of debt collection communications issued [and] . . .

 the frequency of such communications” (Goldstein, 374 F.3d at 62-63), and have even dismissed

 FDCPA actions for failure to state a claim where plaintiffs failed to allege facts demonstrating the

 regularity of an alleged debt collector’s collecting activities. See, e.g., Rutty v. Melvin R. Krimko,

 789 Fed. Appx. 916, 917-918 (2d Cir. 2020). In the instant case, Plaintiff alleges that Defendant

 “regularly attempts to collect ‘debt’ as that term is defined by 15 U.S.C. § 1692a(5)” through “the

 mailing of debt collection letters” (Compl. ¶ 15), and further alleges that the Debt Collection Letter

 is “materially consistent with dozens, if not hundreds of other debt collection letters sent by

 Defendant to consumers who allegedly owed back rent[.]” See Compl. ¶ 23. That Plaintiff presents

 at least one example to this effect by making reference to Yuzefpolsky v. Drobenare, 1:14-CV-

 05115 (E.D.N.Y., 2014) is sufficient to support her allegations as not “simply parroting the

 language of the [statute]” at the pleading stage. 1 Williams v. Goldman & Steinberg, Inc., No. 03-

 CV-2132, 2006 U.S. Dist. LEXIS 102120, *24 (E.D.N.Y., May 12, 2006) adopted by 2006 U.S.

 Dist. LEXIS 50222, 2006 WL 2053715 (E.D.N.Y., July 21, 2006). Taking these factual allegations




 1
         This Court takes judicial notice that the Complaint in Yuzefpolsky v. Drobenare, 1:14-CV-05115
 (E.D.N.Y., 2014) contains a similar 5-day notice allegedly sent by Defendant Drobenare. The Defendant
 responded to the complaint in Yuzefpolski and denied the allegations, and the case ultimately settled
 without admission of liability. Here, given the Defendant’s default, this Court accepts the allegation that
 the Defendant is a debt collector as true, along with the rest of Plaintiff’s well-pleaded factual allegations
 in context of considering liability. However, as explained in subsequent sections, this Court is unable to
 accept these statements as true in considering damages as described below in this R&R. See, e.g., House
 v. Kent Worldwide Mach. Works, Inc., 359 Fed. Appx. 206, 207 (2d Cir. 2010) (collecting cases) (“[E]ven
 when [a] defendant defaults and is not present to object, damages must be based on admissible
 evidence.”).

                                                      13
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 14 of 21 PageID #: 55




 as true, this Court finds that Defendant qualifies as a “debt collector” under the terms of the

 FDCPA.

         Having found that the Complaint establishes that Plaintiff is a “consumer” and Defendant is

 a “debt collector” under the FDCPA, the Court next turns to the specific FDCPA violations alleged.

 Plaintiff alleges that Defendant committed three distinct violations of the FDCPA in sending the

 Debt Collection Letter to Plaintiff: (1) “fail[ing] to disclose that [a] debt collector is attempting to

 collect a debt and that any information obtained will be used for that purpose” in violation of Section

 1692e(11) (Compl. ¶ 33); (2) failing to disclose the consumer’s right to dispute and demand

 verification of the debt and the original creditor to whom it was owed within and up to thirty days

 after receipt of initial notice in violation of Section 1692g(a) (Compl. ¶ 35); and (3) “demanding

 immediate payment” of the Debt in a manner “overshadow[ing] and . . . inconsistent with Plaintiff’s

 right to dispute the debt and to demand verification thereof” in violation of Section 1692g(b) (Compl.

 ¶¶ 36-37). This Court considers Defendant’s liability for each of these alleged violations in turn.

        With respect to the first violation alleged by Plaintiff, Section 1692e(11) provides that “[a

 debt collector’s] failure to disclose in [an] initial written communication with [a] consumer . . .

 that the debt collector is attempting to collect a debt and that any information obtained will be used

 for that purpose,” and “the [debt collector’s] failure to disclose in subsequent communications that

 the communication is from a debt collector” constitutes a prohibited deceptive representation in

 connection with collection of a debt. 15 U.S.C. § 1692e(11). Taking as true Plaintiff’s contention

 that Defendant sent the Debt Collection Letter to Plaintiff and that this letter constituted

 Defendant’s initial conveyance to Plaintiff in connection with the collection of the Debt (Compl.

 ¶¶ 17-18, 20), this Court finds that the Debt Collection Letter is a “communication” under the

 FDCPA, which defines “communication” as “the conveying of information regarding a debt



                                                   14
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 15 of 21 PageID #: 56




 directly or indirectly to any person through any medium.” 15 U.S.C. § 1692a(2). Moreover,

 consistent with Plaintiff’s allegations, the Debt Collection Letter contains neither language

 explicitly indicating that “the communication was from a debt collector attempting to collect a

 debt” nor any language implying that “any information obtained w[ould] be used for that purpose.”

 See Compl. ¶¶ 21, 33; Ex. A. This Court therefore finds that Defendant’s sending of the Debt

 Collection Letter to Plaintiff constitutes a violation of Section 1692e(11). See Bautz v. ARS Nat.

 Services, Inc., 226 F. Supp. 3d 131, 145 (E.D.N.Y. 2016) (“[A]lleging a ‘use [of] any false,

 deceptive, or misleading representation or means in connection with the collection of any debt,’

 15 U.S.C. § 1692e, establishes a concrete injury.”) (internal citations omitted).

        With respect to the second alleged violation, Section 1692g(a) provides that “[w]ithin five

 days after the initial communication with a consumer in connection with the collection of any

 debt,” debt collectors must “send the consumer a written notice containing[,]” among other things:

        (3) a statement that unless the consumer, within thirty days after receipt of the
        notice, disputes the validity of the debt, or any portion thereof, the debt will be
        assumed to be valid by the debt collector; (4) a statement that if the consumer
        notifies the debt collector in writing within the thirty-day period that the debt, or
        any portion thereof, is disputed, the debt collector will obtain verification of the
        debt or a copy of a judgment against the consumer and a copy of such verification
        or judgment will be mailed to the consumer by the debt collector; and (5) a
        statement that, upon the consumer’s written request within the thirty-day period,
        the debt collector will provide the consumer with the name and address of the
        original creditor, if different from the current creditor.

 15 U.S.C. § 1692g(a). This Court takes notice that, consistent with Plaintiff’s contentions in the

 Complaint, the Debt Collection Letter contains none of these required statements of disclosure,

 and instead merely warns the Plaintiff “to pay said rent on or before the expiration of five (5) days

 from the day of the service of this Notice . . . or surrender up the possession of said premises to

 the Landlord[.]” See Compl. ¶¶ 22, 35; Ex. A. As such, this Court finds that the Debt Collection

 Letter could reasonably be understood by the prototypical “least sophisticated consumer” to imply


                                                  15
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 16 of 21 PageID #: 57




 that Plaintiff is entitled to none of the rights described above relating to verification of the debt

 and its original owner. See Greco v. Trauner, Cohen & Thomas, L.L.P., 412 F.3d 360, 363 (2005)

 (citing Clomon v. Jackson, 988 F.2d 1314, 1318–19 (2d Cir. 1993)); Russell v. Equifax A.R.S., 74

 F.3d 30, 34 (2d Cir. 1996). Taking as true Plaintiff’s contention that the Debt Collection Letter to

 Plaintiff was Defendant’s initial communication to Plaintiff in connection with the collection of

 the Debt (Compl. ¶¶ 17–18, 20), as well as Plaintiff’s contention that Defendant failed to “send a

 timely follow-up communication describing the procedure and timeline for disputing the validity

 of the debt” (Compl. ¶ 22), this Court therefore finds Defendant’s conduct to be in violation of

 Section 1692g(a). 2

         B. Damages

         As Plaintiff correctly notes, Section 1692k(a) entitles an individual consumer recovering

 from a debt collector with respect to collection activities in violation of the FDCPA to recover

 statutory damages up to $1,000 along with related costs and attorney’s fees. Pl.’s Mem. of L. ¶ 13;

 see 15 U.S.C. § 1692k(a)(2)-(3). In her Memorandum in Support of her Motion for Default

 Judgment, Plaintiff requests relief in the form of “$1,000.00 in statutory damages[,]” and seeks to



 2
          Plaintiff has also alleged a violation under 15 U.S.C. §1692g(b). See Compl. ¶ 37. To support a
 claim under 15 U.S.C. §1692g(b), Plaintiff must allege facts demonstrating that the language in the Debt
 Collection Letter overshadowed or contradicted other language communicating the Section 1692g(a)
 disclosures, in either the Debt Collection Letter itself or any subsequent validation notice. See 15 U.S.C. §
 1692g(b) (“Any collection activities and communication during the 30-day period [during which a
 consumer is entitled to contest or request verification of an alleged debt] may not overshadow or be
 inconsistent with the disclosure of the consumer’s right to dispute the debt or request the name and
 address of the original creditor.”); Jackson v. Immediate Credit Recovery, Inc., 05-CV-5697, 2006 U.S.
 Dist. LEXIS 85928, at *22, 2006 WL 3453180 (E.D.N.Y., Nov. 28, 2006) (observing that in order to
 establish that a defendant’s debt collection notice was “overshadowing or contradictory” under Section
 1692g, a plaintiff “must plead a contradiction between the demand language and the validation language
 that would mislead the least sophisticated consumer into disregarding his or her rights under the
 validation notice” (internal quotation marks and citations omitted)). Plaintiff does not allege nor show the
 existence of other language that overshowed any disclosure of the consumer’s right. Yet, this Court need
 not reach the issue of the purported violation of 15 U.S.C. §1692g(b), as this Court has already found
 Defendant in violation of Section 1692g based on the initial Debt Collection Letter. Id.

                                                      16
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 17 of 21 PageID #: 58




 recover costs “costs in the amount of $456.85[,]” and “attorney’s fees in the amount of $4,320.00

 . . . plus additional fees and costs that are incurred in the future with respect to this motion.” Pl.’s

 Mem. of L. ¶¶ 16-17, 20. 3 For the following reasons, this Court recommends granting Plaintiff

 reduced amounts of statutory damages and costs than those requested. This Court also recommends

 denying Plaintiff’s request for attorney’s fees, and a grant leave to file a renewed motion for said

 attorney’s fees no later than thirty (30) days after judgment has been entered in this case.

         With respect to award of statutory damages under the FDCPA, although Section 1692k(a)

 does allow for “such additional damages [on top of restitution for any actual injury caused] as the

 court may allow, but not exceeding $1,000.00” (15 U.S.C. § 1692k(a)(2)(A)), “[t]he decision

 whether to award statutory damages under the FDCPA and the size of the award are matters

 committed to the sound discretion of the court.” Nero v. Law Office of Sam Streeter P.L.L.C., 655

 F. Supp. 2d 200, 210 (E.D.N.Y. 2009) (citation omitted). Courts in this Circuit have noted that

 “[a]wards of the statutory maximum are typically granted in cases where the defendants’ violations

 are egregious” while “a $500 award is appropriate where there is no repeated pattern of intentional

 abuse or where the violation was technical.” Dona v. Midland Credit Mgmt., No. 10-CV-0825,

 2011 U.S. Dist. LEXIS 27136, *6-7, 2011 WL 941204 (E.D.N.Y. Feb. 10, 2011) (collecting cases),

 adopted by 2011 U.S. Dist. LEXIS 27093, 2011 WL 939724 (E.D.N.Y. Mar. 15, 2011). In

 particular, “[f]actors to be considered by the court in determining an appropriate statutory damages

 award include the frequency, persistence, and nature of the debt collector’s noncompliance, and

 the extent to which the debt collector’s noncompliance was intentional.” Bennett v. Asset Recovery

 Solutions, LLC, No. 14-CV-4433, 2017 U.S. Dist. LEXIS 2345, at *15-16 (E.D.N.Y., Jan. 5, 2017)



 3
         See also Proposed Order at 1 (asking for the same amounts, but incorrectly calculating the sum
 total award at “$4,776.85 plus interest”); Kleinman Aff. at 2 (same).

                                                    17
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 18 of 21 PageID #: 59




 (internal citations omitted), adopted by 2017 U.S. Dist. LEXIS 13224, 2017 WL 421920

 (E.D.N.Y., Jan. 31, 2017); see 15 U.S.C. 1692k(b)(1).

        In this case, despite requesting the statutory maximum of $1,000.00 in damages, Plaintiff

 has not proven to this Court’s satisfaction that Defendant’s violations of the FDCPA are egregious,

 or even that they were intentional. Although Plaintiff alleges “[u]pon information and belief [that

 the Debt Collection Letter] is materially consistent with dozens, if not hundreds of other debt

 collection letters sent by Defendant to consumers who allegedly owe back rent,” a plaintiff’s well-

 pleaded factual allegations are not taken as true for the purposes of determining damages on

 consideration of a motion for Default Judgment in the same way as they are for the purposes of

 determining a defendant’s liability. See, e.g., House v. Kent Worldwide Mach. Works, Inc., 359

 Fed. Appx. 206, 207 (2d Cir. 2010) (collecting cases) (“[E]ven when [a] defendant defaults and is

 not present to object, damages must be based on admissible evidence.”); Transatlantic Marine

 Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997) (holding that even

 in the context of a defendant’s default, merely accepting a plaintiff’s statement of damages without

 further evidentiary substantiation “did not satisfy the court’s obligation to ensure that the damages

 were appropriate”). Moreover, Plaintiff’s reference to a singular claim of a similar nature in an

 unreported matter that settled without admission of liability some four (4) years prior to the events

 giving rise to the instant case, is not enough to demonstrate “frequency and persistence of

 [Defendant’s] noncompliance.” See Pl.’s Mem. of L. ¶ 16 (making reference to Yuzefpolsky v.

 Drobenare, 14-CV-5115 (ARR) (SMG) (E.D.N.Y. 2014)); contrast Dowling v. Kucker Kraus &

 Bruh, LLP, No. 99-CV-11958, 2005 U.S. Dist. LEXIS 11000, 2005 WL 1337442 (S.D.N.Y. June

 6, 2005) (awarding $550 in statutory damages under the FDCPA where defendant “technically

 violated the . . . [FDCPA] dozens of times”) with Cook v. First Revenue Assur., LLC, No. 10-CV-



                                                  18
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 19 of 21 PageID #: 60




 5721, 2012 U.S. Dist. LEXIS 10819, 2012 WL 272894 (E.D.N.Y., Jan. 9, 2012) adopted by 2012

 U.S. Dist. LEXIS 10815, 2012 WL 272894 (E.D.N.Y., Jan. 30, 2012) (awarding $1,000 in statutory

 damages under the FDCPA when defendant made multiple collection calls to plaintiff daily for

 nearly six months). Relying on the precedential authority in this Court, I find that Plaintiff has

 failed to “show a repeated pattern of violating the statute that was not technical, such that she

 should be awarded more than $500.00.” Goode v. Vision Fin. Corp., No. 14-CV-4272, 2015 U.S.

 Dist. LEXIS 101267, at *7, 2015 WL 4629249 (E.D.N.Y. May 7, 2015), adopted by 2015 U.S.

 Dist. LEXIS 100940, 2015 WL 4634224 (E.D.N.Y., Aug. 3, 2015). As such, this Court

 recommends that Plaintiff be awarded only $500.00 in statutory damages under Section

 1692k(a)(2)(A).

        With respect to the award of Plaintiff’s related costs and attorney’s fees, Section 1692k(a)

 allows for award of “the costs of [any successful action to enforce FDCPA liability], together with

 a reasonable attorney’s fee as determined by the court.” 15 U.S.C. § 1692k(a)(3). However, “[a]

 party seeking reimbursement of attorneys’ fees must demonstrate the reasonableness and necessity

 of hours spent and rates charged” (Finkel v. Omega Commun. Servs., 543 F. Supp. 2d 156, 164

 (E.D.N.Y. 2008)) and “bears the burden of supporting its claim of hours expended by accurate,

 detailed, and contemporaneous time records.” La Barbera v. ASTC Laboratories Inc., 752 F. Supp.

 2d 263, 277 (E.D.N.Y. 2010) (citing to N.Y. State Ass’n for Retarded Children, Inc. v. Carey, 711

 F.2d 1136, 1139 (2d Cir. 1983)). Similarly, “a party seeking to recover costs bears the burden of

 adequately documenting and itemizing the costs requested” (Bennett, 2017 U.S. Dist. LEXIS 2345,

 at *21 (internal citations omitted)) and “is not entitled to recover costs for which it provides

 inadequate substantiation.” Douyon v. N.Y. Med. Health Care, P.C., 49 F. Supp. 3d 328, 352

 (E.D.N.Y. 2014). “Where adequate records are not submitted, the court may deny fees altogether



                                                 19
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 20 of 21 PageID #: 61




 or reduce the award.” Weber v. I.C. Sys., No. 01-CV-1967, 2007 U.S. Dist. LEXIS 76573, at *3,

 2007 WL 2907306, (E.D.N.Y., Mar. 19, 2007) (collecting cases), adopted by 2007 U.S. Dist.

 LEXIS 102688 (E.D.N.Y., Sept. 26, 2007). Seeing as in this case, Plaintiff provides no

 substantiation for her requested fees and costs other than the naked assertions of her attorney in

 his Memorandum and Affirmation in Support of Plaintiff’s Motion (see Kleinman Aff. ¶¶ 8-9),

 this Court declines to recommend an award of costs other than those of which it is entitled to take

 judicial notice. Therefore, this Court recommends that Plaintiff be awarded costs in the amount of

 the Court’s own $400.00 filing fee, but that Plaintiff’s request for additional costs and attorneys’

 fees be denied with leave to submit a renewed motion for attorney’s fees within thirty (30) days of

 the entry of judgment in this case. See Joe Hand Promotions, Inc. v. Elmore, No. 11-CV-3761,

 2013 U.S. Dist. LEXIS 76926, 2013 WL 2352855, at *12 (E.D.N.Y. May 29, 2013) (collecting

 cases) (taking judicial notice of the filing fee but declining to award counsel service costs due to

 absence of documentation); Douyon, 49 F. Supp. 3d at 352 (same).

                                          CONCLUSION

        For the foregoing reasons, this Court respectfully recommends that Plaintiff’s motion for

 default judgment be granted as to her claim under sections 1692e(11) and 1692g(a) of the FDCPA.

 As such, this Court recommends that (1) Defendant be found liable of violating sections 1692e(11)

 and 1692g(a) of the FDCPA; (2) Plaintiff be awarded statutory damages in the amount of $500.00;

 and (3) Plaintiff be awarded costs totaling $400.00, for a total damages award of $900.00. The

 Court further recommends that Plaintiff’s request for additional costs and attorneys’ fees be denied

 without prejudice, with leave to submit a renewed motion for attorney’s fees with supporting

 evidence within thirty (30) days of the entry of judgment in this case.




                                                 20
Case 1:19-cv-05186-MKB-ST Document 10 Filed 08/19/20 Page 21 of 21 PageID #: 62




                  OBJECTIONS TO THIS REPORT AND RECOMMENDATION

        Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b)(2) of the Federal Rules of Civil

 Procedure, the parties shall have fourteen (14) days from service of this Report and

 Recommendation to file written objections. Failure to file timely objections shall constitute a

 waiver of those objections both in the District Court and on later appeal to the United States Court

 of Appeals. See Marcella v. Capital Dist. Physicians’ Health Plan, Inc., 293 F.3d 42, 46 (2d Cir.

 2002); Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989); see also Thomas

 v. Arn, 474 U.S. 140 (1985). Plaintiff is directed to serve a copy of this Report and

 Recommendation upon the Defendant at his last known address via return receipt delivery and to

 file proof of service with the Court within five (5) days of the date of this Report and

 Recommendation.

 SO ORDERED.

                                                                /s/
                                                              Steven L. Tiscione
                                                              United States Magistrate Judge
                                                              Eastern District of New York
 Dated: Brooklyn, New York
        August 19, 2020




                                                 21
